[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                                ELEVENTH CIRCUIT
                                                                NOVEMBER 28, 2011
                                No. 11-11454
                            Non-Argument Calendar                   JOHN LEY
                                                                     CLERK
                          ________________________

                           Agency No. A079-450-283



SANDRA SHATTUCK,
a.k.a. Sandra Prieto Lopez de Alvites,
a.k.a. Billie Soccer,,

                                                                         Petitioner,

                                         versus

U.S. ATTORNEY GENERAL,
                                                  l
                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                              (November 28, 2011)

Before CARNES, PRYOR and FAY, Circuit Judges.
PER CURIAM:

      Sandra Shattuck, a native and citizen of Peru, petitions this Court for review

of the decision of the Board of Immigration Appeals that affirmed her order of

removal for having falsely represented that she was a United States citizen. 8

U.S.C. § 1227(a)(3)(D). Shattuck conceded before the immigration judge that she

is removable for remaining in the United States longer than permitted, id. §

1227(a)(1)(B), and she failed, before the Board, to challenge the finding of the

immigration judge that she was removable for having been convicted of a crime

involving moral turpitude within five years of her admission to this country, id. §

1227(a)(2)(A)(i). The only form of relief that would permit Shattuck to remain in

the United States is an adjustment of her status from an alien to a permanent

resident. The Board found that Shattuck was “statutorily ineligible to adjust

status,” id. §§ 1182(a)(6)(C)(ii), 1255(a), and Shattuck does not challenge that

determination. We deny Shattuck’s petition.

      PETITION DENIED.




                                         2